Appeal from an award in favor of claimant. Deceased employee was a chief detective for the employer, and while driving an automobile south on Bronxdale and Pierce avenues, borough of Bronx, in the course of his employment, and shortly after passing around a sharp curve in the road, the automobile mounted the west curb and struck an electric light pole standing between the curb and the sidewalk, causing injuries from which he died in a hospital five hours later. The appellants claim that the accident was due solely to the intoxication of the deceased. The Board has found upon sufficient evidence that the injuries were not due solely to intoxication. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Bliss and HeSernan, JJ.